DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the entire top surface of the ring shaped body is coated with the carbon based coating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically, claims 1 and 9 recite the following: “a carbon based coating disposed on the top surface of the ring shaped body, wherein the carbon based coating along the entire inner top surface is thicker and denser than the carbon based coating on the outer top surface.” This is broad, in the sense that the claim does not require coating on both the inner top surface and the outer top surface but only a top surface, which when broadly and reasonably interpreted, means that if there is a coating on the inner top surface but not the outer top surface, the claim would be fulfilled. 
Thus the rejection is made FINAL, as the teachings of Suzuki in view of Kawamoto address this below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0206452 to Suzuki  et al in view of United States Patent Application No. 2013/0157067 to Kawamoto et al.


    PNG
    media_image1.png
    433
    678
    media_image1.png
    Greyscale

Suzuki does not expressly teach that the coating is carbon based.
Kawamoto teaches a process kit ring 1 Fig. 1 and more specifically, 12, 13 Fig. 3, i.e., a focus ring [0031-0038] for a substrate support 1, 9 Fig.1 of a plasma etch chamber 2 Fig. 1 [0020], the ring comprising: a ring shaped body 12 having an inner diameter and an outer diameter (as it is a ring), the ring shaped body comprising: a top surface having an inner top surface and an outer top surface; an inner portion extending from the inner diameter along the inner top surface; and an outer portion extending from the outer diameter along the outer top surface to the inner portion; and a carbon based coating 13 [0026-0028] disposed on the top surface of the ring shaped body, [0018-0039], as shown in the annotated copy of Fig. 3c below:

    PNG
    media_image2.png
    297
    668
    media_image2.png
    Greyscale


	Kawamoto expressly teaches that the ring and the coating is made out of SiC [0031-0038], a carbon based coating 13 as silicon carbide is made out of carbon as well as the body of the ring 12, akin to that of Suzuki, the materials being used to regenerate the focus ring in both Suzuki and Kawamoto.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a focus ring and coating analogous to that of Suzuki out of SiC, a carbon based coating, as taught by Kawamoto, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143, Motivations A-E. The resulting apparatus would fulfill the limitations of Claim 1.
In regards to Claim 5, Suzuki teaches the ring shaped body is of a single mass of material (as shown in the body of 21 Fig. 7G).
2 and SiCl4.  
However, the resulting coating, comprised of carbon, would be expected to be the same or substantially the same as Suzuki in view of Kawamoto. Moreover, applicant has not demonstrated that the claimed product-by-process limitations necessarily result in structural or compositional features not met by the teachings and suggestions of Suzuki in view of Kawamoto as having process gases such as 02 and SiCl4 does not mean the structure of carbon is different nor are there structural limitations in the claims that would indicate residual 02 and SiCl4 in the coating. Hence, absent evidence to the contrary, the claimed articles are presumed be anticipated by and/or rendered obvious by those of Suzuki in view of Kawamoto.
In regards to Claim 8, Suzuki teaches the ring shaped body further comprises: a bottom surface, wherein the bottom surface does not have the carbon based coating, as shown in the annotated copy of Fig. 7G above.
In regards to Claim 9, Suzuki teaches a substrate support 16, 17 Fig. 1 for a plasma etch chamber 12 Fig. 1 [0034], the substrate support comprising: a support body (body of 16, 17), the support body having a top surface 17 suitable for supporting a substrate thereon W; an electrode 16 disposed in the support body; an edge ring 20, the edge ring further comprising: a ring shaped (body of 21 in Fig. 7A-7H) body having an inner diameter and an outer diameter (as it is a ring, as shown expressly in Fig. 7G, the ring that results from a restoration using coating 32b on A1), the ring shaped body comprising: a top surface having an inner top surface and an outer top surface; an inner portion extending from the inner diameter along the inner top surface; and an outer 

    PNG
    media_image3.png
    433
    678
    media_image3.png
    Greyscale


Kawamoto teaches a process kit ring 1 Fig. 1 and more specifically, 12, 13 Fig. 3, i.e., a focus ring [0031-0038] for a substrate support 1, 9 Fig.1 of a plasma etch chamber 2 Fig. 1 [0020], the ring comprising: a ring shaped body 12 having an inner diameter and an outer diameter (as it is a ring), the ring shaped body comprising: a top surface having an inner top surface and an outer top surface; an inner portion extending from the inner diameter along the inner top surface; and an outer portion extending from the outer diameter along the outer top surface to the inner portion; and a carbon based coating 13 [0026-0028] disposed on the top surface of the ring shaped body, [0018-0039], as shown in the annotated copy of Fig. 3c below:

    PNG
    media_image2.png
    297
    668
    media_image2.png
    Greyscale


	Kawamoto expressly teaches that the ring and the coating is made out of SiC [0031-0038], a carbon based coating 13 as silicon carbide is made out of carbon as well as the body of the ring 12, akin to that of Suzuki, the materials being used to regenerate the focus ring in both Suzuki and Kawamoto.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a focus ring and coating analogous to that of Suzuki out of SiC, a carbon based coating, as taught by Kawamoto, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  See MPEP 2143, Motivations A-E. The resulting apparatus would fulfill the limitations of Claim 1.
Suzuki does not expressly teach the edge ring is disposed on the top surface of the support body.
Kawamoto teaches the substrate support 1, 9 which is formed of a lower electrode 9 wherein the focus ring 1 is supported on the substrate support body (as it is on the top of 9 Fig. 1).
As it is known to provide the focus ring and place it on the substrate support, as taught by Kawamoto, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified Suzuki to place the focus ring on the substrate support body and substitute the substrate support of Suzuki with that of Kawamoto in order to accommodate the rearrangement of the focus ring.
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to rearrange the focus ring and the substrate support so that the focus ring is disposed on the top surface of the substrate support since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
	The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 13, Suzuki teaches the ring shaped body is of a single mass of material (as shown in the body of 21 Fig. 7G).
In regards to Claim 15, Suzuki in view of Kawamoto does not expressly teach the carbon based coating is formed from process gasses comprising 02 and SiCl4.  
However, the resulting coating, comprised of carbon, would be expected to be the same or substantially the same as Suzuki in view of Kawamoto. Moreover, applicant has not demonstrated that the claimed product-by-process limitations necessarily result in structural or compositional features not met by the teachings and suggestions of Suzuki in view of Kawamoto as having process gases such as 02 and SiCl4 does not mean the structure of carbon is different nor are there structural limitations in the claims that would indicate residual 02 and SiCl4 in the coating. Hence, absent evidence to the contrary, the claimed articles are presumed be anticipated by and/or rendered obvious by those of Suzuki in view of Kawamoto.
In regards to Claim 16, Suzuki teaches wherein the ring shaped body further comprises: a lip disposed on the inner portion (as shown in the annotated copy of Fig. 7G above) and configured to support a substrate thereon (as shown by how the focus ring touches the outer periphery of the substrate in Fig. 1); and a bottom surface extending across both the inner portion and the outer portion of the ring shaped body .
Claims 2, 3, 6, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0206452 to Suzuki  et al in view of United States Patent Application No. 2013/0157067 to Kawamoto et al, as per the 103 rejection above, and in further view of United States Patent No. 8382942 to Hatamura et al.
The teachings of Suzuki in view of Kawamoto are relied upon as set forth in the above 103 rejection.
In regards to Claims 2, 3, 6, 10, 11 and 14, Suzuki in view of Kawamoto do not expressly teach the inner portion is more conductive than the outer portion or that the inner portion of the ring shaped body is formed from a silicon containing material and the outer portion of the ring shaped body is formed from quartz, or that the inner portion of the ring shaped body is separable from the outer portion of the ring shaped body.
Hatamura teaches a ring 560, 580 Fig. 7, where the ring lip is formed by an inner portion/secondary focus ring 580 and the outer ring portion 580/focus ring is formed outside of the lip portion, the inner portion being form of a silicon material (Col. 8 lines 5-8) and the focus ring or outer ring portion is made out of quartz (Col. 2 lines 55-60), the ring thus having an inner portion that is more conductive than the outer portion, the inner and outer ring portions that have mating surfaces (Col. 7 lines 48-61), such that they are implicitly separable from each other (Col. 7 line 42-Col. 8 line 16). Hatamura further teaches that the inner and outer focus rings creates a focus ring that reduces the 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Suzuki in view of Kawamoto with the two part, separable ring of Hatamura. One would be motivated to do so in order to reduce the erosion from plasma processing of the focus ring such that the backside surface of the substrate has reduced deposition of material. See MPEP 2143, Motivations A-E. 
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a ring analogous to that of Suzuki in view of Kawamoto out of silicon and quartz respectively, as taught by Hatamura, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claims 2, 3, 6, 10, 11 and 14 as the inner portion (or lip of Suzuki) would be made out of silicon and the outer portion would be made out of quartz.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0206452 to Suzuki et al in view of United States Patent Application No. 2013/0157067 to Kawamoto et al, as per the 103 rejection above, and in further view of United States Patent Application No. 2013/0168020 to Hashiguchi et al.

In regards to Claims 4 and 12, Suzuki in view of Kawamoto does not expressly teach that the carbon based coating on the inner top surface is about 10 times to about 30 times denser than a coating formed on the outer top surface.  
Hashiguchi teaches that a protective film 50 Fig. 2 can be placed only on the inner top surface (as the focus ring is undesirably etched at the inner portion vs. an outer portion) and has a density of 90% or more and 100% or less with a thickness of 10-200 micrometers [0037-0044, 0020-0047] to protect the focus ring and that if there are a lot of voids, or a less dense film, the film lifetime is reduced as plasma attack progresses from the voids such that the film density is a result effective variable for improving focus ring lifespans [0039-0040].
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, knowing that the inner portion of the focus ring would have greater plasma damage and that the density of the coating can be improved by a more dense film, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the film of Suzuki in view of Kawamoto by increasing the density of the carbon coating at the inner portion of the focus ring that would improve the lifetime of the coating such that the density of the film could be 10-30X more dense than the outer top surface as it is known that the density is a result effective variable in improving film lifetime. See MPEP 2143, Motivations A-E. 

Furthermore, as it is known that density changes the film lifetime as per the teachings of Hashiguchi, and because it is known that the thickness of the coating is thicker at the inner lip as per the teachings of Suzuki, and erosion happens at the inner periphery of the ring (as per the teachings of the coating of Hashiguchi only at the inner lip), it would be obvious to one of ordinary skill in the art, before the effective filing date, to make the inner top surface more protected, by thickness as per the primary teachings of Suzuki and by density as well, as per the teachings of Hashiguchi. One would be motivated to do so to have greater protection at the inner top surface of the ring. See MPEP 2143, Motivations A-G. 
Furthermore, as Suzuki teaches steps of annealing and melting the coating onto the surface of the focus ring, and as Hashiguchi teaches that the density of the film improves the lifetime of the film, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the coating to make it as dense as possible, such that making the coating 10-30X density, thus fulfilling the limitation of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716